AFFRIMED as MODIFIED and Opinion Filed November 3, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00934-CR

                      JORDAN DON CHAPLIN, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-21511-Q

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      After Jordan Don Chaplin violated conditions of his deferred adjudication

community supervision, the trial court adjudicated him guilty of sexual assault of a

child and sentenced him to twelve years in prison. On appeal, appellant brings a

single issue seeking to correct errors in the judgment. The State brings a cross-issue,

seeking to correct additional errors in the judgment. We sustain issues of both

appellant and the State, modify the trial court’s judgment to correct the errors, and

affirm the judgment as modified.

      Appellant was indicted on a charge of aggravated sexual assault of a child.

The State reduced the charge to sexual assault of a child, and appellant pleaded guilty
to the lesser charge. Pursuant to a plea bargain, the trial court deferred a finding of

guilt and placed appellant on deferred adjudication community supervision for seven

years. The State subsequently filed a motion to adjudicate appellant’s guilt, alleging

numerous violations of his community supervision conditions. Following a hearing,

the trial court found that appellant had violated three conditions, adjudicated

appellant’s guilt, and sentenced him to twelve years in prison.

      In a single issue, appellant asks that we correct the judgment to reflect that he

pleaded “not true” to the allegations in the State’s motion and that the court found

he violated only conditions AA, Q, and Y. In a cross-issue, the State requests that

we also correct the judgment to reflect (1) there was no plea bargain, (2) appellant

is required to register as a sex offender, and (3) the victim was eleven years old at

the time of the offense.

      We have reviewed the judgment and record in this case and agree with both

appellant and the State that the judgment contains numerous inaccuracies.

Specifically, contrary to the record and the law, the judgment reflects (1) appellant

pleaded true to the motion to adjudicate; (2) appellant violated conditions “AA, H,

II, J, K, L, N, P, Q, Q, V, X, Y” as set out in the State’s original motion to adjudicate

guilt; (3) the terms of a plea bargain were “12 YEARS TDCJ;” and (4) “N/A” as to

the age of the victim. The judgment also fails to reflect that appellant is required to

register as a sex offender in accordance with chapter 62 of the Texas Code of


                                           2
Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 62.001(5)(A) (defining

“[r]eportable conviction or adjudication” to include violation of section 22.011

(sexual assault) of penal code).

      We have the power to modify an incorrect judgment to make the record speak

See TEX. R. APP. P. 43.2(the truth when we have the necessary information to do so.

b); Bigley v. State, 865 S.W.3d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). We sustain parties’

issues and modify the judgment to correct these errors.

      We affirm the trial court’s judgment as modified.




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200934F.U05




                                         3
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

JORDAN DON CHAPLIN,                           On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F17-21511-Q.
No. 05-20-00934-CR           V.               Opinion delivered by Justice
                                              Reichek; Justices Osborne and
THE STATE OF TEXAS, Appellee                  Pedersen, III participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

      (1) To delete “TRUE” and replace with “NOT TRUE under “Plea to
      Motion to Adjudicate;”

      (2) To delete “12 YEARS TDCJ” and replace with “N/A” under
      “Terms of Plea Bargain

      (3) To reflect appellant violated conditions AA, Q, and Y as set out in
      the State’s Original Motion to Adjudicate Guilt;

      (4) To reflect the age of the victim at the time of the offense as 11
      years; and




                                          4
     (5) To reflect that appellant is required to register as sex offender in
     accordance with Chapter 62 of the Texas Code of Criminal Procedure.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered November 3, 2021




                                        5